Citation Nr: 1510418	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-35 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vision deficits including as due to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities including as due to service-connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities including as due to service-connected diabetes mellitus. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for hypertension including as due to service-connected diabetes mellitus. 

6.  Entitlement to a disability rating greater than 10 percent for coronary artery disease.  




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hypertension, vision deficits, and peripheral neuropathy of the bilateral upper and lower extremities.   

The appeal also comes before the Board from a January 2011 decision of the RO which denied service connection for PTSD and from a March 2012 decision of the RO which denied a rating in excess of 10 percent for coronary artery disease.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to a disability rating greater than 10 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence does not indicate that vision deficits are caused or aggravated by active service or are due to service-connected diabetes mellitus.  

2.  The record evidence does not indicate that the Veteran experienced bilateral upper and lower peripheral neuropathy. 

3.  The record evidence shows that the Veteran does not have PTSD or other acquired psychiatric disabilities caused or aggravated by active service. 

4.  The record evidence shows that the Veteran's hypertension first manifested more than one year after active service, is not caused or aggravated by service, and is not due to service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for vision deficits are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014). 
  
2.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).   

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).   

4.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).   

5.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the duty to notify was satisfied in October 2008 and June 2010 notices that fully addressed the required elements and were sent prior to the initial AOJ decisions in these matters in November 2009 and January 2011, respectively.  The notices informed the Veteran of what evidence was required to substantiate the claims for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service personnel and treatment records, VA and private medical records pertinent to the period under review, and provided the Veteran an opportunity to submit additional evidence relevant to his claim.  The Veteran reported receiving VA outpatient treatment from January 2006 or February 2010, but no records of any appointments could be found by the servicing VA medical center.   The Veteran was informed of this in a December 2011 letter but did not respond.  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO also afforded the Veteran VA examinations in April 2009 and December 2010 and obtained VA outpatient treatment records through November 2012.  The record otherwise does not indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Veteran served as a U.S. Army cook with service in the Republic of Vietnam from March 1968 to December 1968.  In his September 2008 claim and December 2012 substantive appeal, the Veteran contended that he experienced vision deficits, bilateral upper and lower extremity peripheral neuropathy, and hypertension as due to his service-connected diabetes mellitus.  He also contended that he has been diagnosed with PTSD that was caused by traumatic events and fear of hostile activity during service in Vietnam.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As may be applicable in this case, the presumption for chronic disease and provisions for continuity of symptomatology are available for hypertension and organic diseases of the nervous system.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  The designated herbicide agents are those that were used in support of U.S. and allied military operations in the Republic of Vietnam that contained chemicals 2,4-dichlorophenoxyacetic acid (2,4-D) and 2, 4, 5 trichlorophenoxyacetic acid (2,4,5-T) and its contaminant TCDD, cacodylic acid, and picloram.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As service personnel records show that the Veteran served in Vietnam in 1968, he is presumed to have been exposed to the designated herbicide agents.  

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases that are associated with herbicide exposure for purposes of the presumption include type II diabetes mellitus and early onset peripheral neuropathy, the latter if manifested to a degree of disability of 10 percent or more within a year of the last exposure to herbicide.   38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.   

Even if a Veteran is not entitled to presumptive service connection for a disease including as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
  
Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports findings (service incurrence or continuity of symptomatology or both) sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence but it is a factor to be considered.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	

Vision Deficits

Service treatment and examination records are silent for any eye injury, disease, or deficits in visual acuity.  In a June 1969 discharge physical examination, the Veteran denied eye trouble or the need for eyeglasses or contact lenses, and distance vision was 20/20.  

Private treatment records show that the Veteran was first diagnosed with diabetes mellitus in October 2006.  Private and VA outpatient diabetes treatment records include prescription medication and diet recommendations but are entirely silent for any mention of associated vision or eye complications.  

In April 2009, a VA optometrist noted a review of the claims file and the Veteran's report of an onset of blurred vision three weeks earlier, concurrent with the wearing of new bifocal eyeglasses.  The Veteran reported no history of eye injury, disease, infection, or surgery.  Uncorrected distance vision was 20/30 on the right and 20/40 on the left correctable to 20/25 bilaterally.  The optometrist also noted correctable near vision deficits.  Following an eye examination, the optometrist diagnosed early cataracts in both eyes but found no evidence that the cataracts were caused by diabetes.  He diagnosed bilateral pinguecula, hyperopia, astigmatism, and presbyopia and noted no evidence of diabetic retinopathy or other retinal pathology in either eye.  

The Board finds that service connection for vision deficits is not warranted on either a direct or secondary basis.  Service connection is not available for developmental defects and refractive errors of the eye such as hyperopia (farsightedness), presbyopia (nearsightedness), or astigmatism.  38 C.F.R. § 3.303 (c).  Moreover, the Veteran had normal vision during his active duty service.  Pinguecula are yellow spots on the bulbar conjunctiva near the sclerocorneal junction seen on elderly people.  Dorland's Illustrated Medical Dictionary, 1439 (30th Ed., 2003).  Although the optometrist did not comment directly on a relationship of these spots to diabetes, he did not include them in his discussion of the possible relationship to diabetes of other deficits such as cataracts.  This indicates no relationship to diabetes and also is consistent with the definition of pinguecula.  The optometrist acknowledged the Veteran's diagnosis of diabetes and clearly found no diabetic retinopathy.  It is reasonable to infer that he would have noted any other listed deficits as caused or aggravated by diabetes if that had been the case.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Other than corrective lenses, the VA and private records are silent for any diagnosis or treatment for a progressive eye disease including any secondary to diabetes.  In summary, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the Board must deny this claim. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Peripheral Neuropathy

Service treatment records are silent for any symptoms, diagnoses, or treatment for peripheral neuropathy of the upper or lower extremities.  

In February 2008, the Veteran sought treatment from his primary care provider for pain on the plantar surface of both heels.  Although the Veteran expressed concern that the pain was associated with diabetes, his physician diagnosed plantar fasciitis.  In September 2008, the physician also diagnosed gout and prescribed medication.  

In April 2009, a VA physician noted a review of the claims file and the Veteran's denial of any pain or burning of the hands or feet.  On examination, sensory, reflex, and muscle strength in all extremities was normal.  The physician found no evidence to support a diagnosis of peripheral neuropathy. 

The Veteran continued to receive VA outpatient treatment for gout and workups for possible rheumatoid arthritis of multiple joints.  In October 2012, a VA physician noted the Veteran's reports of a gout flare-up that caused him to be incapacitated with elbow, finger, wrist, knee, ankle, and toe pain.  Computerized problem lists included diabetes without mention of complications, and there are no diagnoses of peripheral neuropathy.  

In a December 2012 substantive appeal, the Veteran noted that he had been told by his private physician that his peripheral neuropathy was caused by his diabetes.  However, records of care by this physician are silent for any diagnosis of peripheral neuropathy, and the Veteran did not submit a record of this opinion for consideration despite invitations and opportunities to do so.   

The Board finds that service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted because there is no competent evidence of a diagnosis of this disorder.  The Board places greatest probative weigh on the examination performed by the VA physician in April 2009 which considered but declined to enter a diagnosis of peripheral neuropathy.  The Veteran is competent to report that peripheral neuropathy was diagnosed by his private physician.  His report is not credible, however, because that diagnosis or even a suggestion of a possible diagnosis is not shown in the physician's records or in records of on-going VA outpatient care.  As a lay person, the Veteran is not competent to determine that his extremity discomfort is peripheral neuropathy because a diagnosis requires medical training that the Veteran does not possess.  Moreover, there is ample evidence that the Veteran's extremity symptoms are diagnosed as plantar fasciitis, gout, and possibly rheumatoid arthritis, none of which manifested in service or were associated with diabetes.  Both private and VA medical practitioners note awareness of the Veteran's diabetes but did not associate the fasciitis, gout, or possible rheumatoid arthritis with diabetes as would be appropriate in the context of on-going care and mitigation of the symptoms.  In summary, as the preponderance of the evidence is against this claim, the "benefit of the doubt" rule does not apply, and the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 39,843 (Jul 13, 2010).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added).  The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board also may make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis."  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Service personnel records confirm that the Veteran served as a cook in an artillery unit in the Republic of Vietnam in 1968.  In a July 2010 report, the Veteran noted that his base came under a rocket attack in July 1968 when three fellow soldiers were killed.  During VA and private clinical interviews, the Veteran reported experiencing fear that his sleeping bunker would collapse during attacks and that he witnessed bodies of enemy soldiers being dropped from a helicopter. 

Service treatment records are silent for any mental health symptoms, diagnoses, or treatment or combat injuries. 

The Veteran submitted a December 2009 letter from a private psychological associate.  The associate's letter contained her original signature with what appears to be an autopen or stamped co-signature by a private doctoral level psychologist.  As the report is written in the first person, it suggests that the psychologist may have reviewed the report or acted as the associate's supervisor but did not participate in an examination.  The report contains a recitation of the Veteran's reported experiences and current symptoms that included intrusive thoughts, nightmares, hypervigilance, avoidance behaviors, social isolations, exaggerated startle response, and memory and concentration deficits.  The associate noted the results of a mental status examination in two lines.  The only observed abnormal symptom was agitated mood.  The associate listed all six DSM-IV criteria for a diagnosis of PTSD, citing the Veteran's reports including that the symptoms have caused clinically significant impairment in occupational, social and personal life without further explanation or reference to any specific impairment.  The associate diagnosed PTSD, assigned a GAF score of 37, indicating some impairment in reality testing or major impairment in several areas such as work, family relations, judgment, thinking, or mood.  She found the Veteran to be totally and permanently disabled.     

In a September 2010 letter, the associate noted that she had been treating the Veteran since December 2009 with the most recent encounter in August 2010. The associate did not again summarize the history or provide the results of a mental status examination but repeated several of the Veteran's reported symptoms, a diagnosis of PTSD, a GAF score of 38, and a finding that the Veteran was totally disabled.  Although the RO requested all records of clinical treatment, the associate provided only the two letters.  

In December 2010, a VA staff psychologist submitted a report of an initial evaluation for PTSD.  The report was signed electronically.  The psychologist noted a review of the claims file including the letters from the private associate.  The Veteran reported that he visited the associate once every three months.  The Veteran reported that he had been married twice, was now single, and maintained a relationship with a daughter and a small group of friends.  He reported enjoying playing pool and spending time with family and friends.  He denied any unusual occupational difficulties with his work as a telephone repairman prior to his retirement in 2009.  The psychologist also noted the same Veteran experiences in Vietnam as noted above with the primary worry being fear of collapse of his bunker.  On examination, the psychologist noted a euthymic mood but no other abnormalities and no reported inappropriate or obsessive behaviors.  The Veteran did experience recurrent, distressing, intrusive recollections and dreams, avoidance behaviors, and hypervigilance.  The psychologist employed several interview-based diagnostic instruments and noted that the Veteran's scores were consistent with PTSD and not exaggerated.  The psychologist declined to diagnose PTSD or any other psychiatric disorder, however, and provided the following explanation: 

Although the Veteran endorsed experiencing stressful events during his military service, his subsequent symptoms and behaviors did not appear to meet clinically significant levels to cause impairment in social or occupational functioning.  The Veteran denied any history of occupational impairment following his military discharge, and denied significant social impairment as well.  Therefore, a diagnosis of PTSD is not made at this time.  The Veteran endorsed a fear of suffocating and noted having occasional anxiety when witnessing or experiencing closed spaces.  However, these also did not appear to cause marked distress and did not appear to cause any social or occupational impairment.  The Veteran denied significant mood symptoms and there were no indications of thought disorder or psychotic symptoms.  

The psychologist concluded that the Veteran's symptoms were not enough to interfere with occupational and social functioning.  

VA and private outpatient treatment records are silent for any mental health symptoms or notations of on-going counseling or therapy except as follows.  In a July 2011 sleep clinic assessment, the Veteran reported that he had PTSD and lived with a disabled uncle.  The attending clinicians diagnosed severe obstructive sleep apnea. 

The Board finds that service connection for an acquired psychiatric disorder including PTSD is not warranted because the evidence is that the Veteran does not have a psychiatric disorder.  The Veteran is competent to report on his traumatic experiences in Vietnam, and the Board finds that his reports of in-service events are credible as they are consistent with the nature and circumstances of his service.  Furthermore, both mental health examiners accepted the reports without challenge as exaggerated or manipulative.  Therefore, the Board finds that the Veteran did experience traumatic events and was in fear of hostile activity.  The Board considered the reports of the private psychological associate but finds that they are inadequate and entitled to little probative weight on the issue of whether the Veteran experiences PTSD that is related to active service.  Though co-signed by a doctoral level psychologist, there is nothing to suggest that the psychologist participated in any examination or therapy session.  The associate and the Veteran noted that he received therapy but in three month intervals.  Therefore, there were at most three sessions between December 2009 and August 2010.  The associate's examination reports consisted primarily of a recitation of the Veteran's reported history and symptoms and another recitation of the PTSD diagnostic criteria.  The assignment of a diagnosis was conclusory with little explanation or rationale, with a minimal discussion of a mental status examination, and no reference to any standardized testing.  The only clinically observed symptom was agitated mood.  The associate made findings of severe social and occupational impairment with little reference to specific examples other than that the Veteran was married twice.  The associate did not discuss the nature of the occupational impairment.  Moreover, the description of the social impairment is inconsistent with the Veteran's report to the VA examiner in December 2012 of relationships with family and friends.  The associate also failed to provide clinical notes that may have revealed additional observations and clinical analysis to support her conclusions.  The Board assigns little probative weight to the letters as they do not provide thorough clinical assessments or details of the therapy.  Although the Veteran was encouraged to provide a full file of treatment records by this provider, there are no clinical records any therapy or reassessment since August 2010.  

The Veterans Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veterans Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Even though the VA examiner did not provide recurrent therapy and assessed the Veteran on only one occasion, the December 2012 examination report is more detailed with a substantial mental status examination and analysis of the Veteran's symptoms and their association to his occupational and social function (criterion F of a diagnosis of PTSD).  The psychologist accepted the Veteran's description of his traumatic experiences and the array of related symptoms but found that the symptoms did not result in a clinically determinable level of impairment.  This is consistent with the Veteran's own reports of satisfactory family and social relationships and the absence of any interference with his occupation prior to his voluntary retirement.  Moreover, throughout the file of outpatient primary care records, there is no mention of mental health symptoms or treatment and only one report by the Veteran to a sleep clinic provider in the context of a diagnosis of sleep apnea.  

The Board considered whether the two assessments of record simply represent two competent but different professional opinions and are in relative equipoise and whether the Veteran had PTSD early in the appeal period which may have resolved by the time of the VA examination.  The Board finds that such is not the case in this appeal.  The private associate's assessment is dramatically different from the VA examination, inadequate in its level of detail, and inconsistent with the outpatient treatment records.  It is reasonable that a patient who is actually totally disabled by a mental health disability to the extent assessed by the private associate would make some mention or display some related symptoms to his primary care providers.  As only four months transpired between the last private associate's assessment in August 2010 and the VA examination in December 2010, it is unlikely that such a dramatic improvement would be realized without any further treatment.  Therefore, in rejecting the adequacy of the private associate's evaluation and by placing much greater weight on the VA assessment and the outpatient treatment records, the Board finds that the Veteran did not have PTSD at any time during the period of this appeal.  In summary, as the preponderance of the evidence is against this claim, the "benefit of the doubt" rule does not apply, and the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Hypertension

For the purposes of establishing service connection, VA employs the definition of hypertension as provided in the rating criteria in 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1 (2014).  See Adjudication Procedures Manual, M21-1MR, III.iv.E.20.d (2014).  This regulation defines the term hypertension as meaning that the diastolic blood pressure is predominantly 90 mmHg or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1.  VA does not recognize "pre-hypertension" as a disability for service connection purposes.  See M21-1MR, III.iv.4.E.20.e.  All blood pressure measurements are expressed below as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).  

Service treatment records are silent for any symptoms, diagnoses, or treatment for hypertension or high blood pressure.  

In August 1997, the Veteran sought treatment from a private cardiologist for symptoms of shortness of breath on exertion and at night.  The physician noted a history only of hypercholesterolemia and bladder tumors.  On examination, the physician noted no current bladder issues but noted that the Veteran was morbidly obese.  Blood pressure was 160/110.  The physician diagnosed severe hypertension and prescribed medication and a strict diet.  In October 2006, the Veteran's private primary care physician diagnosed diabetes mellitus.  

In April 2009, a VA physician noted a review of the claims file and the Veteran's report of a diagnosis of hypertension in the 1990s that had improved over the intervening years with medication.  Blood pressure was 151/53, 146/72, and 143/74.  Height and weight were 69 inches and 256 pounds.  The physician diagnosed essential hypertension and also noted from the record that the Veteran had been diagnosed with coronary artery disease, congestive heart failure, and left ventricular hypertrophy.  The physician found that the hypertension was not caused by or a result of diabetes because hypertension had its onset prior to diabetes with no evidence of aggravation.  

In a December 2012 substantive appeal, the Veteran contended for the first time that his hypertension was secondary to PTSD that was first diagnosed by the private psychological associate in December 2008.  

The Board finds that service connection for hypertension is not warranted on a direct or secondary basis.  The Veteran does not contend - and the record evidence does not show - that he developed hypertension until the 1990s or many years after active service.  The Board places greatest probative weight on the assessment and opinion by the VA physician in April 2009 that the Veteran's hypertension was not caused or aggravated by service-connected diabetes because of this clinician's complete review of the record and finding that the diagnosis and treatment of hypertension preceded the onset of diabetes by many years.  Further, as service connection for PTSD has not been granted, service connection for hypertension secondary to PTSD is not available as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  In summary, as the preponderance of the evidence is against this claim, the "benefit of the doubt" rule does not apply, and the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for vision deficits is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied. 

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied. 

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hypertension is denied. 


REMAND

The Veteran contends that his service-connected coronary artery disease is more disabling than currently evaluated.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide this claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are silent for any cardiovascular symptoms, diagnoses, or treatment.  The Veteran submitted records of care by a private cardiologist from August 1997 to October 1998 that showed diagnoses and treatment for congestive heart failure and hypertensive cardiomyopathy.  Adenosine myoview and electrodiagnostic studies also showed a left bundle branch block and left ventricular ejection fraction of 30 percent with global hypokinesia, which the cardiologist found to have been caused by long-standing, untreated  hypertension.  

In July 2008, the cardiologist noted the history of dilated cardiomyopathy and that the Veteran had recently been experiencing substernal chest pain.  Cardiac catheterization revealed coronary artery disease, and the Veteran underwent a single vessel stent procedure. 

In April 2009, a VA physician noted a review of the claims file, summarized the history and previous diagnoses, and noted that the Veteran continued to be morbidly obese and experienced dyspnea on exertion and monthly episodes of fatigue.  The physician referred to an echocardiogram that continued to show a left ventricular ejection fraction of 35 percent and a metabolic equivalent (METS) of 9 although the date of this testing was not noted.  The physician evaluated the Veteran's cardiovascular function as impaired by two different disorders:  hypertensive cardiomyopathy with left ventricular hypertrophy, left bundle branch block, congestive heart failure, ejection fraction of 35 percent; and coronary artery disease.  The physician found that only the coronary artery disease was caused by service-connected diabetes mellitus.  

In May 2009, the RO granted service connection for coronary artery disease secondary to diabetes and assigned a rating of 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008), effective September 24, 2008, the date of receipt of the claim for service connection.  

In July 2011, the RO received the Veteran's claim for service connection for ischemic heart disease secondary to exposure to herbicide during active service in Vietnam.  The Veteran submitted an Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) completed by his private physician who noted the surgical intervention for coronary artery disease in 2008 and an acute episode of congestive heart failure in April 2011.  The physician referred to an adenosine stress test in late 2008 that showed a METS of 5 to 7 and a June 2011 echocardiogram that showed a left ventricular ejection fraction of 30 to 35 percent.  

In February 2012, a VA physician noted a review of the claims file and the history of diagnoses of cardiomyopathy, left bundle branch block, hypertensive heart disease, and left ventricular ejection fraction in 1997, coronary artery disease in 2008, and congestive heart failure in 2011.  The physician performed an interview- based test and determined the Veteran's METs as 3 to 5.  The physician found that the Veteran's METs limitation was 20 percent due to his service-connected coronary artery disease, 60 percent due to morbid obesity, and 20 percent due to deconditioning of which 10 percent was due to on-going tobacco smoking.  The physician noted that the Veteran's dilated cardiomyopathy including left bundle branch block, mitral valve insufficiency, and left ventricular hypertrophy is a non-service-connected form of heart disease, caused by a remote history of alcohol use and poorly controlled hypertension, and is superimposed over the service-connected coronary artery disease.  

The Board finds that the medical evidence of record is not adequate to select and assign a schedular or extra-schedular rating.  First, although the VA physician in February 2012 found that the superimposed dilated cardiomyopathy and associated complications were separate from coronary artery disease, it is not clear to the lay reader whether the cardiomyopathy or any if its components are a form of ischemic heart disease that would be eligible for presumptive service connection for exposure to herbicide and thus included in the overall rating.  Second, the physician assigned fractional contributions to the assessed 3 to 5 METs using percentages that are not a part of the available rating criteria.  Finally, the METs measurements of record are widely disparate over the period of this appeal and are based on interviews and citations to testing that are not of record.  Therefore, the Board finds that, on remand, the Veteran should be scheduled for an updated VA heart examination.  See 38 C.F.R. § 3.159 (c) (2014).  

The Veteran has been receiving VA outpatient treatment but the file contains records only through November 2012.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Bell v. Derwinski, 2 Vet. App. 611 (1992).   Accordingly, the Board finds that, on remand, the AOJ should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected coronary artery disease in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Schedule the Veteran for updated VA examination by a cardiologist to determine the current nature and severity of his service-connected coronary artery disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The clinician should:

a.  Explain whether the Veteran's hypertensive cardiomyopathy with left bundle branch block, left ventricular hypertrophy, 35 percent left ventricular ejection fraction, and episode of congestive heart failure in 2011 are considered forms or components of ischemic heart disease

b.  Determine whether the Veteran's METs can be determined by testing other than by interview or strenuous physical exertion methods including, but not limited to, the adenosine testing noted in the history; and

c.  Provide the best assessment of the Veteran's METs that can be attributed to service-connected coronary artery disease and any other disease processes that are forms of ischemic heart disease, if possible, using a specific value of METs (rather than percentages as noted in the February 2012 report).  Please explain the rationale for assignment of this value or why a differentiation of the contribution between service and non-service disease processes is not possible.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


